 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRoadway Package System, Inc. and General Drivers,Warehousemen and Helpers, Local 89, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, AFL-CI0,1 Petitioner. Case 9-RC-15118March 24, 1988DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn July 24, 1987, the Regional Director forRegion 9 issued a Decision and Order in which hedismissed the petition based on his finding that theEmployer's pickup and delivery (P&D) drivers atits Louisville, Kentucky terminal were independentcontractors and not employees within the meaningof Section 2(3) of the National Labor RelationsAct.In accordance with Section 102.67 of the Board'sRules and Regulations, the Petitioner filed a timelyrequest for review of the Regional Director's Deci-sion and Order, contending that P&D drivers areemployees within the meaning of the Act. TheBoard, by unpublished order dated November 10,1987, granted the request for review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.We have considered the entire record in thiscase, including the briefs on review filed by theEmployer, who contends the drivers are independ-ent contractors,2 and by the Petitioner. We con-clude, contrary to the Regional Director, that theP&D drivers sought in the petition are employeeswithin the meaning of Section 2(3) of the Act.3The Employer is engaged in the transportationof small packages through an interstate network ofterminals and hub facilities. Packages are tenderedby shippers to P&D drivers, brought to a terminal,loaded into tractor-trailers, and hauled to one ofthe Employer's hubs. Packages are sorted at thehub, loaded into tractor-trailers for transport to re-spective terminals, and then unloaded into P&Ddrivers' vehicles for delivery to customers. TheP&D drivers sought in this petition operate out ofthe Louisville terminal. Packages are hauled to andOn November 1, 1987, the Teamsters International Union was read-mitted to the AFL•CIO Accordingly, the caption has been amended toreflect that change2 The Employer has requested oral argument The request is denied asthe record and briefs on review adequately present the issues and the po-sitions of the parties3 The Petitioner seeks a unit of truckdnvers The parties stipulated tothe exclusion of salesmen, package handlers/sorters who work on thedock, and office clericals.from the Columbus, Ohio hub.4 According to testi-mony, the Employer, as an interstate motor carrier,is licensed by the Interstate Commerce Commission(ICC) and subject to its regulations. The Employeralso is subject to regulations of the U.S. Depart-ment of Transportation (DOT).At the Louisville terminal, P&D drivers current-ly commence sorting and loading packages intotheir vehicles at 6:30 a.m., Monday throughFriday. Although the starting time is agreed on byvote of the drivers, the Employer's managementhad decided that sorting and loading must begin inthe morning, and take place Monday throughFriday. The drivers depart between approximately8 and 9 a.m., spending the morning making deliv-eries. By early to midafternoon, drivers begin in-corporating pickups with deliveries. After pickupsand deliveries are made, the drivers return to theterminal, and the packages are sorted, loaded, andtaken by line-haul to the hub for national distribu-tion.To operate as a P&D driver, each driver mustobtain a truck. Although prospective drivers arenot restricted to any particular source, the Employ-er maintains vehicles onsite that drivers can "pur-chase or lease." Approximately 12 of the 14 P&Ddrivers obtained their vehicles from this source.Eleven of those twelve drivers purchased or leasedtheir vehicle through the General Electric CreditCorporation (GECC). The precise details of the ar-rangement between the drivers and GECC are notclear from the record. Of five drivers testifying,four (including one terminated driver) stated thatthey leased their vehicles through GECC. Theforms necessary to lease or purchase throughGECC are maintained at the terminal, and the ter-minal manager forwards applications to GECC forits approval. According to one driver, the leaseprovides for a $521 monthly payment with a "bal-loon payment" of 20 percent of the purchase priceat the end of the term. On the termination of theirrelationship with the Employer, two drivers werereleased from their obligation under the arrange-ment with GECC. The vehicles were transferredto the Employer for resale or assumption of thelease by other drivers. The transfers occurredalmost simultaneously with the terminations.3Each P&D driver must sign an "OperatingAgreement and Equipment Lease." According tothe Employer's manager of legal affairs, the lease isrequired by ICC regulations and provides that the4 The tractor-trailer or "Ime-haul" drivers operating between the ter-minal and hub are not sought as part of this unit.5 The terminated drivers were not required to give up their lease withGECC. However, there is no evidence that any former Louisville drivershave continued the arrangement with GECC after leaving the Employer.288 NLRB No. 22 r,ROADWAY PACKAGE SYSTEM197Employer will have exclusive possession, control,and use of the equipment. Drivers, however, arepermitted by the Employer to use their vehicles forpersonal and other commercial purposes. Such useby Louisville P&D drivers usually has been limitedto personal errands. According to the agreementand testimony, the driver is responsible for, interalia, cost of vehicle maintenance, fuel, taxes andfees, licenses and permits, insurance, workers' com-pensation, all expense and payroll deductions forany individuals hired by drivers, indemnification ofthe Employer for various claims, and maintenanceof an escrow account to cover any indebtedness tothe Employer. The driver also must maintainequipment and provide vehicle identification in ac-cordance with applicable laws and the Employer'sstandards, prepare various logs and reports, pre-pare and present for signature various shippingdocuments, return all undelivered packages withexplanatory notations, and maintain personal andvehicle appearance. The contract states that thedriver agrees to provide pickup and delivery serv-ices within the Louisville terminal service area. Anaddendum specifies various compensation rates.The agreement is assignable only on consent ofboth parties and is terminable without cause. TheEmployer reports the driver's income to the Inter-nal Revenue Service as an independent contractorand does not withhold various payroll taxes. Driv-ers must be qualified under DOT regulations andmust take a drug test.The Louisville terminal manager decides inwhich geographic area drivers will operate. Theseareas consist of one or more "core zones" compris-ing postal zip codes and are homogeneous regard-ing the density of the Employer's business. Al-though drivers may offer input and make sugges-tions, the assignment is not negotiated, and the ter-minal manager makes final decisions if a disputearises. Within assigned areas, drivers decide whichroutes to take to make stops. P&D drivers have noproprietary interest in assigned areas.Drivers are compensated for each stop and eachpackage delivered or picked up. Drivers also arepaid a per package handling rate for loading andunloading. A further component of compensation isthe "daily core zone" rate. Each core zone has itsown rate based on various factors including densityof business and difficulty of operation. Drivers re-ceive a pro rata amount based on the number ofstops and packages delivered and picked up in eachzone. The core zone rates supplement thepackage/stop rates and serve to balance incomeacross various areas. Although drivers may suggestrate changes, the Employer's regional and corpo-rate offices make all decisions regarding compensa-tion and do not negotiate with the drivers. Driversalso have no control over the rates charged to theEmployer's customers. The Employer assists newP&D drivers by offering a startup loan of $130 perday up to $650 per week for the first 13 weeks ofoperation. Drivers receive a weekly "settlement" inwhich the drivers are paid under the compensationformula, minus deductions for various expenses thedrivers are responsible for under the contract. Thevarious shipping documents and logs filled out bythe drivers are used for ICC reporting require-ments and also by the Employer for computingcompensation and keeping track of packages.The number of packages assigned for delivery orpickup, with few exceptions, is controlled by theEmployer. Packages loaded for delivery by P&Ddrivers come solely from the Employer's line-hauleach morning. Pickups usually are arranged by theEmployer. The number of packages assigned to adriver may be affected by what is termed a "flex."Flexing means that the terminal manager, andsometimes the drivers, will transfer areas, stops, orpackages for delivery to other drivers when adriver is overloaded, a delivery is inconvenient, ora driver fails to report for work. A flex, however,is usually temporary. Drivers also may affect thenumber of future customers for the Employer intheir area by turning in sales leads to the salesmen.Sales leads total only one or two a week, however,and the drivers receive no commission for leads.Drivers rarely refuse to make a pickup. Moreover,the Employer's policy is that drivers should at-tempt to deliver all packages assigned each day andattempt to meet pickup times as much as possible.Unlike admitted employees of the Employer,drivers receive no vacation, sick days, or healthbenefits. When they are unable to work, drivers areresponsible for securing and paying a "replace-ment" who must be qualified under DOT regula-tions. Drivers testified that the terminal managerhas provided names of individuals who have beenused as replacements by the drivers. Drivers alsooccasionally hire "helpers" or "jumpers" to assistthem. Although the replacements and jumpers re-ceive a daily rate sometimes suggested by the ter-minal manager, the P&D drivers are free to paythem a different rate and have done so. The termi-nal manager often is unaware that a jumper isbeing used. The Employer also uses "temporary"drivers for overflow work that cannot be handledby the permanent drivers. Temporaries also some-times substitute for absent drivers. The temporarydrivers are supplied by a temporary agency. TheEmployer pays the temporary agency, which inturn pays the temporary drivers. The temporarydrivers operate vehicles rented by the Employer. 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThere were no temporary employees at the time ofthe hearing.In addition to the appearance standards in theagreement, drivers are required to wear uniformswhich they must purchase. Although this require-ment is not always enforced, the Employer's termi-nal manager testified that the Employer expectsdrivers to wear uniforms and most do. Althoughno particular size or type of vehicle is mandated,step-type vans usually are used and the Employerrequires specific colors and use of its particularlogo.The Employer has no established disciplinarysystem. However, the terminal manager has ad-monished drivers for being late. Moreover, thecontracts of two drivers were terminated for late-ness and repeated absences without supplying re-placements. The Employer also represents in an in-formation manual for P&D drivers that it maintainsa detailed five-step "Fair Treatment Procedure" forquestions or complaints.The Board applies the common law right-of-con-trol test to determine whether individuals are em-ployees or independent contractors:Under this test, an employer-employee rela-tionship exists when the employer reserves theright to control not only the ends to beachieved, but also the means to be used inachieving such ends. On the other hand,where control is reserved only as to the resultsought, an independent contractor relationshipexists. The resolution of this question dependson the facts of each case, and no one factor isdeterminative.Amber Delivery Service, 250 NLRB 63, 64 (1980),enfd. in relevant part 651 F.2d 57 (1st Cir. 1981).Moreover, for an independent contractor relation-ship to exist, the arrangement most typically shouldexhibit entrepreneurial or proprietary characteris-tics. Mission Foods Corp., 280 NLRB 251 (1986).The Regional Director found that the P&D driv-ers have an entrepreneurial interest in their con-tractual relationship with the Employer becausetheir efficiency of operation and ability to minimizecosts will affect their income. He further foundthat they have substantial control over the meansby which they accomplish their work including se-lecting their own routes, shifting packages betweenone another, employing helpers and replacements,taking breaks at their discretion, and having theability to perform personal or commercial businessduring the workday. The Regional Director alsofound the control the Employer does exert overdrivers is imposed primarily by its need to complywith ICC and DOT regulations.Contrary to the Regional Director, we find thatthe P&D drivers bear few of the risks and enjoylittle of the opportunities for gain associated withan entrepreneurial enterprise. Although drivers areresponsible for various vehicle-related costs, theEmployer establishes and regulates most matters es-sential to the drivers' livelihood. The Employercontrols the number of packages and stops, assign-ment of service areas, cost of service, and compen-sation. Although drivers may flex packages orareas to other drivers, such transfers are only tem-porary, and in fact serve to equalize the workloadbetween drivers. Although drivers turn in salesleads, the volume is not substantial and drivers re-ceive no commissions. Moreover, drivers enjoy noproprietary interest in the areas which they service.The core zone supplement rate further minimizesrisk and opportunity for gain because it effectivelybalances the drivers' incomes across various zones.Risk also is minimized by the Employer's startuploan program which guarantees $650, in grossincome per week for the first 13 weeks of employ-ment. Most drivers obtain vehicles made availableby the Employer through an arrangement withGECC. Risk under this arrangement is minimal asthe only drivers terminated by the Employer weresimultaneously released from their financial obliga-tion to GECC.The record also establishes that the Employerhas substantial control over the manner and meansof performing the pickup and delivery of packages,and without regard to Government-imposed con-trols. Thus, the Employer controls the daily regi-men of P&D drivers by requiring morning deliv-eries, afternoon pickups, and a return to the termi-nal by late afternoon. This routine is assured by theearly morning delivery and the afternoon pickup ofpackages by the line-haul. The Employer has ad-monished drivers for being late for the morningsort. Although lacking any formalized disciplinarysystem, the Employer has discharged drivers forlateness and failure to report for work. Althoughthe Employer's requirement respecting uniforms isnot always enforced, drivers are expected tocomply and most do. Vehicles must meet the Em-ployer's color requirements and display its logo.The Employer's information manual for P&D driv-ers represents that the Employer maintains a griev-ance-type procedure for drivers. Although somepaperwork is necessary for Federal regulatorycompliance, other paperwork fulfills only the Em-ployer's requirements, including information neces-sary to compute compensation and keep track ofpackages. Although drivers use replacements andhelpers, such authority does not preclude employeestatus. See Mission Foods Corp., supra; H & H Fret- ,ROADWAY PACKAGE SYSTEM199zel Co., 277 NLRB 1327 (1985), enfd. 831 F.2d 650(6th Cir. 1987). Moreover, although the drivers arefree to use their vehicles for other purposes, suchuses have been limited to personal errands. In anyevent, we do not find this option to be controlling.We recognize, as is normal in this type of case, thatthere are factors that support independent contrac-tor status, namely, the drivers' responsibility for ve-hicle expenses, workers' compensation and unem-ployment compensation; the lack of wage with-holdings or benefits accorded other employees; andthe drivers' limited ability to flex and turn in salesleads. In our opinion, however, these do not out-weigh the Employer's significant control over themanner and means of performing the pickup anddelivery of packages and the drivers' relative lackof entrepreneurial freedom.Based on these facts, we find that the P&D driv-ers are employees within the meaning of Section2(3) of the Act. Mission Foods Corp., supra; AmberDelivery Service, supra.As we have concluded that the P&D drivers areemployees, the Regional Director's Decision andOrder is reversed and the petition is reinstated. Ac-cordingly, we find that the following employees ofthe Employer constitute a unit appropriate for thepurpose of collective bargaining within the mean-ing of Section 9(b) of the Act:6All truckdrivers at the Employer's Louisville,Kentucky terminal excluding package han-dlers/sorters, salesmen, office clericals, guardsand supervisors defined in the Act.[Direction of Election omitted from publication.]6 The record is insufficient to determine whether the temporary driv-ers (if any are employed) and replacement drivers are employees of theEmployer and should be included in the unit Accordingly, they are per-mitted to vote under challenged ballot.